 

Exhibit 10.1

 

 

 

 

 

 

MEDIA GENERAL, INC.


SUPPLEMENTAL 401(k) PLAN

 

 

 


Amended and Restated as of January 1, 2014

 

 

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

Media General, Inc.

Supplemental 401(k) Plan

Amended and Restated as of January 1, 2014

 

TABLE OF CONTENTS

 



    Page      

ARTICLE I

INTRODUCTION

1

     

ARTICLE II

DEFINITIONS

2

2.01

Administrator

2

2.02

Affiliated Company

2

2.03

Beneficiary

2

2.04

Board of Directors

2

2.05

Code

2

2.06

Company

2

2.07

Compensation

3

2.08

Effective Date

3

2.09

Eligible Employee

3

2.10

Employee

3

2.11

Employer

3

2.12

401(k) Plan

3

2.13

Investment Funds

4

2.14

Matching Contribution

4

2.15

Matching Contribution Account

4

2.16

Normal Retirement Date

4

2.17

Participant

4

2.18

Participating Employer

4

2.19

Plan

4

2.20

Plan Compensation

4

2.21

Plan Year

5

2.22

Separation from Service

5

2.23

Stock

5

2.24

Stock Fund

5

2.25

Supplemental Contribution

5

2.26

Supplemental Contribution Account

5

2.27

Trust

5

2.28

Trust Fund

6

2.29

Trustee

6

2.30

Valuation Date

6

     

ARTICLE III

ADMINISTRATION

7

3.01

Administrator

7

3.02

Powers of Administrator

7

3.03

Examination of Records

8

3.04

Nondiscriminatory Exercise of Authority

8

3.05

Reliance on Tables, etc.

8

3.06

Indemnification of Administrator and Trustee

8



 

 
 

--------------------------------------------------------------------------------

 

 

Media General, Inc.

Supplemental 401(k) Plan

Amended and Restated as of January 1, 2014

 



3.07

Costs of Administration

8

3.07

Fiduciary Discretion

8

     

ARTICLE IV

PARTICIPATION

10

4.01

Participation

10

4.02

Compensation Reduction Election

10

4.03

Notice to Participants

10

     

ARTICLE V

DEFERRALS AND MATCHING CONTRIBUTIONS

11

5.01

Supplemental Contributions

11

5.02

Compensation Reduction Election Form

11

5.03

Matching Contributions

11

     

ARTICLE VI

TRUST FUNDS

13

6.01

Unfunded Plan

13

6.02

Appointment of Trustee

13

6.03

Investment Funds Within the Trust Fund

13

6.04

Acquisition of Stock

13

6.05

Investment of Contributions and Earnings

14

6.06

Protection of Trustee and Limitation of Liability

14

     

ARTICLE VII

PARTICIPANT ACCOUNTS

15

     

ARTICLE VIII

DISTRIBUTION OF BENEFITS

16

8.01

Payment of Accounts

16

8.02

Payments to Beneficiary

17

8.03

Beneficiary Designation

17

8.04

Benefits Non-Assignable

17

8.05

Claims Procedure

17

8.06

Anti-Acceleration

17

8.07

Special Election

18

     

ARTICLE IX

AMENDMENT AND TERMINATION

19

9.01

Amendment

19

9.02

Liability Upon Termination of the Plan

19

     

ARTICLE X

MISCELLAENOUS

20

10.01

Governing Law

20

10.02

Notices and Elections

20

10.03

Binding Effect

20

10.04

Severability

20

10.05

Gender and Number

20

10.06

Titles and Captions

20

10.07

Omnibus Provisions

20



 

 
 

--------------------------------------------------------------------------------

 

 

Media General, Inc.

Supplemental 401(k) Plan

Amended and Restated as of January 1, 2014

 

 

ARTICLE I


INTRODUCTION

 

The purpose of the Media General, Inc. Supplemental 401(k) Plan (the "Plan") is
to provide supplemental retirement savings to the Eligible Employees under the
Plan, through a program of compensation reduction deferrals (that are matched,
in part, by employer contributions, in accordance with the terms of the Plan).
This Plan is specifically designed to allow a select group of key executives,
whose pay exceeds the compensation limit of section 401(a)(17) of the Internal
Revenue Code of 1986 (the “Code”) and whose elective deferral contributions to
the MG Advantage 401(k) Plan are thereby limited under the provisions of the
Code, to defer compensation under this Plan by means of compensation reductions
(and otherwise receive the benefit of partial employer matching provided under
the Plan).

 

The Plan is intended to be a plan that is unfunded and maintained by the Company
for the purpose of providing deferred compensation for a select group of
management or highly compensated employees as described in the Employee
Retirement Income Security Act of 1974 (“ERISA”), as amended.

 

Effective January 1, 2008, the Plan is amended to conform the written terms of
the Plan to the requirements of Code section 409A. The Plan has been operated in
good faith compliance with the requirements of Code section 409A for periods
starting January 1, 2005, and through December 31, 2008. Effective January 1,
2008, the Plan is intended to comply with final regulations under Code section
409A. All questions concerning the Plan should be interpreted in light of the
Company’s intention to conform to the applicable requirements of ERISA and Code
section 409A.

 

Effective January 1, 2011, the Plan is amended and restated to reflect changes
in the Plan’s matching contribution formula effective April 1, 2009, and January
1, 2011. Effective January 1, 2014, the Plan is amended and restated to reflect
additional changes to the Plan’s matching contribution formula.

 

 
 

--------------------------------------------------------------------------------

 

 

Media General, Inc.

Supplemental 401(k) Plan

Amended and Restated as of January 1, 2014

 

 

ARTICLE II

 

DEFINITIONS

 

Wherever used herein, the following terms have the following meanings (unless a
different meaning is clearly required by the context):

 

2.01         Administrator

 

Administrator means the Company or other person, entity or committee appointed
to administer the Plan, in accordance with Article III.

 

2.02         Affiliated Company

 

Affiliated Company means (a) any corporation (other than the Company) that is a
member of a controlled group of corporations (as defined in Code section 414(b))
with the Company, (b) any trade or business (other than the Company), whether or
not incorporated, that is under common control (as defined in Code section
414(c)) with the Company, and (c) any trade or business (other than the Company)
that is a member of an affiliated service group (as defined in Code section
414(m)) of which the Company is also a member, provided that, the term
"Affiliated Company" shall not include any corporation or unincorporated trade
or business prior to the date on which such corporation, trade or business
satisfies the affiliation or control tests of (a), (b) or (c) above.

 

2.03         Beneficiary

 

Beneficiary means the person or persons entitled under Article VIII to receive
benefits under the Plan upon the death of the Participant.

 

2.04         Board of Directors

 

Board of Directors means the Board of Directors of the Company.

 

2.05         Code

 

Code means the Internal Revenue Code of 1986, as amended from time to time.
Reference to any section or subsection of the Code includes references to any
comparable or succeeding provisions of any legislation that amends, supplements,
or replaces such section or subsection.

 

2.06         Company

 

Company means Media General, Inc., a Virginia corporation, and any successor to
all or a major portion of its assets or business that assumes the obligations of
the Company.

 

 
2

--------------------------------------------------------------------------------

 

 

Media General, Inc.

Supplemental 401(k) Plan

Amended and Restated as of January 1, 2014

 

 

2.07         Compensation

 

Compensation means compensation as defined under the 401(k) Plan, without regard
to any reduction in compensation by reason of any compensation reduction
agreement in effect between a Participant and a Participating Employer (and
without any limitations otherwise imposed under the Code). Otherwise, as to
compensation for Plan purposes, see "Plan Compensation" below.

 

2.08         Effective Date

 

Effective Date means August 1, 1987. The Plan was amended and restated,
effective November 17, 1994, April 29, 2004, January 1, 2008 and January 1,
2011. The most recent amendment and restatement is effective January 1, 2014.

 

2.09         Eligible Employee

 

Eligible Employee means:

 

(a)     an Employee of the Company or a Participating Employer;

 

(b)     whose Compensation (base annual salary and target bonus) exceed the
compensation dollar limit imposed under Code section 401(a)(17) each year; and

 

(c)     who otherwise is selected by the Company to participate in this Plan in
accordance with the provisions of the Plan (and who has not thereafter become
ineligible to participate).

 

2.10         Employee

 

Employee means any person who is employed by an Employer, but excludes any
person who is employed as an independent contractor.

 

2.11         Employer

 

Employer means the Company and any Participating Employer that shall adopt this
Plan. When used in the Plan, the term "Employer" shall refer to the specific
Employer of the Employee(s) or Participant(s) under consideration, rather than
to all of the Employers in the aggregate, unless the context requires otherwise.

 

2.12         401(k) Plan

 

401(k) Plan means the MG Advantage 401(k) Plan.

 

 
3

--------------------------------------------------------------------------------

 

 

Media General, Inc.

Supplemental 401(k) Plan

Amended and Restated as of January 1, 2014

 

 

2.13         Investment Funds

 

Investment Funds means the hypothetical investments of a Participant’s Account
made in accordance with the Participant’s investment direction pursuant to
Section 6.05. The Investment Funds shall be selected by the Administrator and
may be changed from time to time.

 

2.14         Matching Contribution

 

Matching Contribution means, in the case of any Participant, any unfunded
matching contribution allocation made for the benefit of the Participant by a
Participating Employer under Section 5.03.

 

2.15         Matching Contribution Account

 

Matching Contribution Account means, for any Participant, the unfunded Plan
recordkeeping account described in Section 7.01 to which Matching Contributions
for the Participant's benefit (and earnings attributable thereto) are credited
under the Plan.

 

2.16         Normal Retirement Date

 

Normal Retirement Date means the date on which the Participant attains age 65
(the "Normal Retirement Age").

 

2.17         Participant

 

Participant means each Eligible Employee who participates in the Plan, in
accordance with Article IV hereof.

 

2.18         Participating Employer

 

Participating Employer means the Company and any Affiliated Company that has
adopted the Plan with the approval of the Company's Board of Directors.

 

2.19         Plan

 

Plan means the Media General, Inc. Supplemental 401(k) Plan as set forth herein,
together with any and all amendments and supplements hereto.

 

2.20         Plan Compensation

 

Plan Compensation means the excess (if any) of:

 

(a)     the Participant's Compensation for the Plan Year, as defined above and
under the 401(k) Plan, without regard to any reduction in compensation by reason
of any compensation reduction agreement in effect between a Participant and a
Participating Employer (and without any limitation otherwise imposed under the
Code); over

 

 
4

--------------------------------------------------------------------------------

 

 

Media General, Inc.

Supplemental 401(k) Plan

Amended and Restated as of January 1, 2014

 

 

(b)     the annual tax-qualified plan compensation limitation set forth under
Code section 401(a)(17), as adjusted for that Plan Year.

 

2.21         Plan Year

 

Plan Year means the calendar year.

 

2.22         Separation from Service

 

Separation from Service means either: (i) the complete cessation of the
performance of services by the Participant for the Company for whatever reason,
or (ii) a diminished level of services where the Participant is expected to
perform services at a level equal to 20% or less of the average level of service
provided during the immediately preceding 36 months.

 

2.23         Stock

 

Stock means the Class A common stock of the Company.

 

2.24         Stock Fund

 

Stock Fund means the investment fund holding Stock and cash.

 

2.25         Supplemental Contribution

 

Supplemental Contribution means, in the case of any Participant, that portion of
a Participant's Plan Compensation that is deferred under the Plan in accordance
with Article V hereof.

 

2.26         Supplemental Contribution Account

 

Supplemental Contribution Account means, for any Participant, the unfunded Plan
recordkeeping account described in Section 7.01 to which Supplemental
Contributions for the Participant's benefit (and earnings attributable thereto)
are credited under the Plan.

 

2.27         Trust

 

Trust means the trust of trusts, if any, that may be established between the
Company and a Trustee for the convenience of the Company, in connection with the
Company's maintenance and operation of the Plan. All assets of any such trust
shall be held solely for the benefit of, the Company; or, otherwise, shall be
held in trust subject to the claims of the Company's creditors. The Plan shall
remain solely an unfunded promise of the Company to pay benefits to Plan
participants.

 

 
5

--------------------------------------------------------------------------------

 

 

Media General, Inc.

Supplemental 401(k) Plan

Amended and Restated as of January 1, 2014

 

 

2.28         Trust Fund

 

Trust Fund means any property held in trust by the Trustee for the benefit of
the Company (or held in trust, subject to the claims of the Company's
creditors).

 

2.29         Trustee

 

Trustee means any person or persons appointed as Trustee pursuant to Section
6.02, any successor trustee or trustees, and any additional trustee or trustees.

 

2.30         Valuation Date

 

Valuation Date means, except as provided in Section 9.02 or unless the Plan
Administrator determines otherwise, each business day of each Plan Year after
the Effective Date.

 

 
6

--------------------------------------------------------------------------------

 

 

Media General, Inc.

Supplemental 401(k) Plan

Amended and Restated as of January 1, 2014

 

 

ARTICLE III


ADMINISTRATION

 

3.01         Administrator

 

The Plan will be administered by the Company or by any person, entity or
committee appointed from time to time by the Board of Directors to serve at its
pleasure. A Participant may be appointed to serve as Administrator at the
discretion of the Board of Directors. Except as may be directed by the Company,
no person serving as Administrator will receive any compensation for his
services as Administrator. The Company shall provide the Trustee with a written
certification stating the name or names of the Administrator (or the designated
persons authorized to direct the Trustee on behalf of the Administrator). The
Trustee shall be entitled to rely upon such certification as to the identity of
the Administrator (and any designated authorized persons) until the Company
otherwise notifies the Trustee.

 

3.02         Powers of Administrator

 

The Administrator will have full and exclusive power and discretion to
administer the Plan, including as to all of its details. For this purpose, the
Administrator's power will include, but will not be limited to, the following
authority:

 

(a)     to make and enforce such rules and regulations as it deems necessary or
proper for the efficient administration of the Plan or as required to comply
with applicable law;

 

(b)     to interpret the Plan, its interpretation thereof in good faith to be
final and conclusive as to any Employee, former Employee, Participant, former
Participant and Beneficiary;

 

(c)     to decide all questions concerning the Plan;

 

(d)     to compute the amount of benefits which will be payable to any
Participant, former Participant or Beneficiary in accordance with the provisions
of the Plan, and to determine the person or persons to whom such benefits will
be paid;

 

(e)     to authorize the payment of Plan benefits;

 

(f)     to keep such records and submit such filings, elections, applications,
returns or other documents or forms as may be required under the Code and
applicable regulations, or under state or local law and regulations; and

 

(g)     to appoint such agents, counsel, accountants, consultants and
recordkeepers as may be required to assist in administering the Plan.

 

 
7

--------------------------------------------------------------------------------

 

 

Media General, Inc.

Supplemental 401(k) Plan

Amended and Restated as of January 1, 2014

 

 

3.03         Examination of Records

 

The Administrator will make available to each Participant such Plan records as
pertain to the Participant, for examination at reasonable times during normal
business hours.

 

3.04         Nondiscriminatory Exercise of Authority

 

Whenever, in the administration of the Plan, any discretionary review or action
by the Administrator is required, the Administrator shall exercise such
authority in a nondiscriminatory manner (so that all persons who are similarly
situated will receive substantially the same treatment).

 

3.05         Reliance on Tables, etc.

 

In administering the Plan, the Administrator will be entitled, to the extent
permitted by law, to rely conclusively on all tables, valuations, certificates,
opinions and reports that are furnished by any trustee, counsel, accountant,
consultant, recordkeeper or other professional who is employed or engaged by the
Administrator or the Company.

 

3.06         Indemnification of Administrator and Trustee

 

The company agrees to indemnify and defend, to the fullest extent of the law,
any Employee or former Employee who in good faith serves or has served in the
capacity of Administrator, as a member of a committee designated as
Administrator or as an authorized person acting on behalf of the Administrator,
against any liabilities, damages, costs and expenses occasioned by having
occupied any fiduciary position in connection with the Plan.

 

The Company agrees to indemnify and defend, to the fullest extent of the law,
any claims against the Trustee arising from actions taken by the Trustee
pursuant to instructions from the Company or the Administrator; or, if the
Trustee may not act in the absence of such instructions, its failure to act in
the absence of such instructions.

 

3.07         Costs of Administration

 

All reasonable costs and expenses incurred by the Administrator and the Trustee
in administering the Plan and Trust will be paid by the Company.

  

3.08         Fiduciary Discretion

 

 
8

--------------------------------------------------------------------------------

 

 

Media General, Inc.

Supplemental 401(k) Plan

Amended and Restated as of January 1, 2014

 

 

In discharging the duties assigned to it under the Plan, the Committee and each
other fiduciary with respect to the Plan has the discretion to interpret the
Plan; adopt, amend and rescind rules and regulations pertaining to its duties
under the Plan; and to make all other determinations necessary or advisable for
the discharge of its duties under the Plan. Each fiduciary's discretionary
authority is absolute and exclusive if exercised in a uniform and
nondiscriminatory manner with respect to similarly situated individuals. The
express grant in the Plan of any specific power to a fiduciary with respect to
any duty assigned to it under the Plan must not be construed as limiting any
power or authority of the fiduciary to discharge its duties. A fiduciary's
decision is final and conclusive unless it is established that the fiduciary's
decision constituted an abuse of its discretion.

 

 
9

--------------------------------------------------------------------------------

 

 

Media General, Inc.

Supplemental 401(k) Plan

Amended and Restated as of January 1, 2014

 

 

ARTICLE IV


PARTICIPATION

 

4.01         Participation

 

An Eligible Employee may become a Participant for the Plan Year by delivering an
executed Compensation Reduction Election to the Administrator in accordance with
the procedures set forth in the following Plan section.

 

4.02         Compensation Reduction Election

 

(a)     Amount of Supplemental Contributions. A Participant may elect to defer a
dollar amount (in $1 increments) of his Plan Compensation under the Plan. The
minimum deferral for a Plan Year is $500 and the maximum amount is fifty percent
(50%) of the Participant’s base annual salary.

 

(b)     Elections. Except as provided in subsection (c), a Participant may make
an election to defer Plan Compensation for each Plan Year only if such election
is made no later than December 31 of the prior Plan Year, or by such earlier
date as may be announced by the Administrator. Such election shall remain in
effect for the entire Plan Year. Each Compensation Reduction Election shall be
made on a form provided by the Administrator and shall specify such additional
information as the Administrator may require.

 

(c)     First Year of Eligibility. In the first Plan Year in which an Eligible
Employee becomes eligible to participate in the Plan, the Eligible Employee must
make an initial compensation reduction election within 30 days after he or she
becomes eligible to participate in the Plan. Such election shall only be valid
with respect to Compensation paid for services rendered after the date of the
initial deferral election.

 

4.03         Notice to Participants

 

The Administrator will inform each Employee who becomes eligible to participate
in the Plan of his eligibility to participate and his requirement to execute a
Compensation Reduction Election.

 

 
10

--------------------------------------------------------------------------------

 

 

Media General, Inc.

Supplemental 401(k) Plan

Amended and Restated as of January 1, 2014

 

 

ARTICLE V


DEFERRALS AND MATCHING CONTRIBUTIONS

 

5.01         Supplemental Contributions

 

For each Participant, who has in effect for any pay period an effective
Compensation Reduction Election and otherwise is receiving Plan Compensation
from a Participating Employer during such pay period, the Employer will reduce
the Participant's Plan Compensation by (and the Company will record as a
Supplemental Contribution) the amount (or percentage) of Plan Compensation
specified in such Participant's Compensation Reduction Election. Each unfunded
Supplemental Contribution will be credited to the Participant's Supplemental
Contribution Account, in accordance with Section 7.02. Supplemental
Contributions shall be withheld only from a Participant’s regular base pay, and
not from bonus payments or other special payments made during the Plan Year.

 

5.02         Compensation Reduction Election Form

 

A Compensation Reduction Election is a written agreement between a Participant
and his Participating Employer that satisfies the requirements of this Section
5.02 and Section 4.02. Each election will provide that the Participant's Plan
Compensation will be reduced by the amount specified in the election. Each
election will be in a form prescribed or approved by the Administrator.

 

5.03         Matching Contributions

 

The Participating Employer shall provide to the Company, with respect to each
Participant's Matching Contribution Account for each Plan Year, an amount equal
to the lesser of:

 

(a)     one hundred percent (100%) of the amount of the Participant's
Supplemental Contribution for the Plan Year; or

 

(b)     effective for Plan Years commencing on and after January 1, 2014, three
percent (3%) of the Participant's Plan Compensation for the Plan Year, plus
fifty percent (50%) of the amount of the Participant’s Supplemental
Contributions for the Plan Year that exceed three percent (3%) of the
Participant’s Plan Compensation but that do not exceed five percent (5%) of the
Participant’s Plan Compensation.

 

The Administrator shall estimate the unfunded Matching Contributions that will
need to be recorded by the Company for the Participant during the Plan Year
(based on the Participant's Compensation Reduction Election and expected Plan
Compensation). Unless the Company determines otherwise, the Administrator then
shall allocate the proposed Matching Contribution for the Plan Year for all
Participants on a pro rata basis each pay period until such proposed Matching
Contribution for the Plan Year is exhausted. The appropriate portion of the
proposed Matching Contribution for the Plan Year, as determined above, will be
credited to the Participant's unfunded Matching Contribution Account at the same
time that the Participant's Supplemental Contributions are credited (after each
pay period).

 

 
11

--------------------------------------------------------------------------------

 

 

Media General, Inc.

Supplemental 401(k) Plan

Amended and Restated as of January 1, 2014

 

 

Following the end of each Plan Year, the Administrator shall adjust each
Participant's final Matching Contributions for the completed Plan Year (to the
final correct amount), by making a credit to, or deduction from, such
Participant's Matching Contribution Account (generally by January 31 of the
following year).

 

If a Participant Separates from Service prior to the end of the Plan Year,
however, the Administrator generally shall proceed with final adjustment of the
separated Participant's Matching Contributions (by making a final credit to, or
final deduction from, such Participant's Matching Contribution Account by the
last day of the month that next follows the Participant's Separation from
Service).

 

Notwithstanding the foregoing provisions of this Section 5.03, no Matching
Contributions shall be made by the Company or credited under the Plan for the
period beginning on the first day of the Company’s first full payroll period
starting on or after April 1, 2009, and ending with the last pay period that
begins prior to December 31, 2010.

 

 
12

--------------------------------------------------------------------------------

 

 

Media General, Inc.

Supplemental 401(k) Plan

Amended and Restated as of January 1, 2014

 

 

ARTICLE VI

 

TRUST FUND

 

6.01         Unfunded Plan

 

The Plan shall be and remain unfunded for federal income tax purposes and for
purposes of Title I of ERISA. The Plan shall constitute only an unfunded promise
by the Company to make future Plan benefit payments. Nevertheless, for the
convenience of the Company, a trust fund may be established to invest certain
Company assets for the purpose of paying certain benefits. Any such trust shall
be subject to the claims of the Company's creditors. No Participant or
Beneficiary shall have any right, title, or interest in, or to, any trust asset.

 

6.02         Appointment of Trustee

 

The Company may appoint, by written notice, one or more individuals or
corporations to act as Trustee under the Plan; and, may remove and appoint a
successor to any such person or persons at any time. The Trustee, and any
Successor Trustee, shall be entitled to written notice from the Company, stating
the date on which the removal is effective. Written notice of removal,
resignation or appointment shall be provided to all Trustees under the Plan. The
Company may enter into a separate trust agreement with the Trustee and make such
amendments to such trust agreement or such further agreements as the Company, in
its sole discretion, may deem necessary or desirable.

 

6.03         Investment Funds Within the Trust Fund

 

(a)     All contributions to a Trust and all investments thereunder shall be
held by the Trustee in the applicable Trust Fund. The Trust Fund shall be
invested in the Stock Fund and such other Investment Funds as may be selected
from time to time by the Administrator. All cash held by the Trustee is to be
invested in the Stock Fund or other Investment Funds as soon as reasonably
practicable.

 

(b)     The Trustee, as directed by the Company, shall have the right to vote
stock held in the Trust Fund, personally or by proxy, and to delegate the
Trustee's powers and discretions with respect to stock to a proxy.

 

6.04         Acquisition of Stock

 

The Trustee shall purchase the Stock required for the Trust from such sources,
and at such prices, as the Trustee shall determine in its sole discretion.

 

 
13

--------------------------------------------------------------------------------

 

 

Media General, Inc.

Supplemental 401(k) Plan

Amended and Restated as of January 1, 2014

 

 

6.05         Investment of Contributions and Earnings

 

(a)     All amounts credited to a Participant's Supplemental Contribution
Account and Matching Contribution Account shall be hypothetically invested in
the Stock Fund on the Plan's records, as provided under the Plan's provisions.

 

(b)     Upon the attainment of age 55, a Participant shall be entitled to direct
the investment of his Supplemental Contribution and Matching Contribution
Accounts in such Investment Funds designated by the Administrator from time to
time in accordance with procedures announced by the Administrator.

 

6.06         Protection of Trustee and Limitation of Liability

 

Each Trustee shall be fully protected in acting upon any instrument,
certificate, or document believed by it to be genuine. The Trustee agrees to
hold in trust and administer the Trust Fund subject to the terms and conditions
of the Company, including as set forth under the Plan. The Trustee's
responsibility shall be limited to holding and investing the assets of the Fund
in its possession.

 

 

 

 
14

--------------------------------------------------------------------------------

 

 

Media General, Inc.

Supplemental 401(k) Plan

Amended and Restated as of January 1, 2014

 

 

ARTICLE VII


PARTICIPANT ACCOUNTS

 

7.01         Accounts

 

The Administrator shall maintain on its books for each Participant a
Supplemental Contribution Account and a Matching Contribution Account. The
Trustee may establish and maintain such subaccounts as it deems necessary or
desirable to fulfill the provisions of the Plan.

 

7.02         Adjustments of Accounts

 

The Administrator shall, as of each Valuation Date:

 

(a)     First, with respect to each Participant, reduce the balance of his
Supplemental Contribution Account (until exhausted) and then the balance of his
Matching Contribution Account, by the aggregate amount of all withdrawals and
distributions provided to the Participant (or his Beneficiary) since the
preceding Valuation Date;

 

(b)     Second, credit each Participant's Supplemental Contribution Account with
the sum of the Supplemental Contributions made for his benefit for the period
ending on such Valuation Date;

 

(c)     Third, credit each Participant's Matching Contribution Account with the
Matching Contributions made for his benefit for the period ending on such
Valuation Date; and

 

(d)     Fourth, adjust the respective balances of each Participant's
Supplemental Contribution Account and Matching Contribution Account, to reflect
the hypothetical earnings, losses and current fair market value allocable to
such accounts, whether by reference to any Trust established by the Company for
its convenience or otherwise.

 

In adjusting each unfunded account under subsection (d) above to track the
current value of assets in a Trust Fund, the Administrator will allocate to each
account (in proportion to the balances therein immediately prior to such
adjustment) an amount equal to the gain and loss (realized and unrealized) on
the assets of the Trust Fund, valued at fair market value (including any costs
of operating the Trust). In the case of each Participant (including any former
Participant or Beneficiary), the Plan shall continue to maintain the unfunded
accounts described herein, and adjust such accounts in the manner set forth
above, until such Participant's Accounts are distributed in their entirety.

 

 
15

--------------------------------------------------------------------------------

 

 

Media General, Inc.

Supplemental 401(k) Plan

Amended and Restated as of January 1, 2014

 

 

ARTICLE VIII


DISTRIBUTION OF BENEFITS

 

8.01         Payment of Accounts

 

(a)     Timing of Payments. Upon the Participant's Separation from Service, each
Participant will be entitled to receive a distribution of his Supplemental
Contribution Account and Matching Contribution Account. A Participant may elect,
at the time he completes his Compensation Reduction Election for a Plan Year, to
have such Plan Year’s Account paid or begin to be paid:

 

(i)     on the first day of the month following the six-month anniversary of the
Participant’s Separation from Service;

 

(ii)     on the first day of the month following the first anniversary of the
Participant’s Separation from Service; or

 

(iii)     on the first day of the month following the second anniversary of the
Participant’s Separation from Service.

 

In the event a Participant fails to make an election under this subsection, his
Plan Year’s Account shall be paid or begin to be paid on the first day of the
month following the six-month anniversary of the Participant’s Separation from
Service.

 

(b)     Form of Payment. A Participant may elect, at the time he completes his
Compensation Reduction Election for a Plan Year to have such Plan Year’s Account
paid in a lump sum or in annual installments of two to ten years. In the event a
Participant fails to make an election under this subsection, his payment shall
be made in a lump sum in cash.

 

(c)     Deemed Payment Date. Payment made on a date or event specified in this
Plan section or Plan section 8.02 shall be treated as made upon such date or
event if it is made by the end of the calendar year in which such date or event
occurs, or, if later, by the 15th day of the third month following such date or
event.

 

(d)     Change in the Time or Form of Payments. A Participant may change his or
her election to a subsequent payout by submitting a new payment election form to
the Administrator. Such election may not take effect until at least 12 months
after the date on which the election is made, the election must be made at least
12 months before the payment is scheduled to be made, and the payment with
respect to which such election is made must be deferred for a period not less
than five years from the date the payment would otherwise be made or commence.
The payment election form most recently accepted by the Administrator shall
govern the payout of the benefits.

 

 
16

--------------------------------------------------------------------------------

 

 

Media General, Inc.

Supplemental 401(k) Plan

Amended and Restated as of January 1, 2014

 

 

8.02         Payments to Beneficiary

 

If the Participant dies prior to receiving all Payments due him under the Plan,
the Company (or the Trustee, at the direction of the Company) shall distribute
all payments then due the Participant to the Participant's Beneficiary (at the
time provided for in the Plan and in the amount that would have been provided to
the Participant had he survived).

 

8.03         Beneficiary Designation

 

The Participant may from time to time, by signing a form approved by the
Administrator, designate any legal or natural person or persons (who may be
designated contingently or successively) to whom payments are to be made if the
Participant dies before receiving payment of all amounts due hereunder. A
beneficiary designation form will be effective only after the signed form is
filed with the Administrator while the Participant is alive (and such
designation will cancel, immediately upon filing, all beneficiary designations
signed and filed previously). If the Participant fails to designate a
Beneficiary as provided above, or if all designated Beneficiaries of the
Participant die before the Participant or before complete payment of all amounts
due hereunder, the Company shall pay any unpaid amounts to the Participant's
estate.

 

8.04         Benefits Non-Assignable

 

Benefits payable to, or for the benefit of, a Participant or Beneficiary shall
not be assignable and shall not be subject to the claims of creditors of such
Participant or Beneficiary.

 

8.05         Claims Procedure

 

Any claim by a Participant or his Beneficiary for benefits shall be submitted to
the Administrator. The Administrator shall be responsible for deciding whether
such claim properly relates to benefits provided by the Plan and for providing a
final decision with respect to such claim. In addition, the Administrator shall
provide a full and fair review of the claim, in accordance with the procedures
required by ERISA.

 

For all purposes under the Plan, the decision with respect to a claim (if no
review is requested) or the decision with respect to a claim review (if review
is requested) shall be final, binding and conclusive on all interested parties.

 

8.06         Anti-Acceleration

  

Notwithstanding anything in the Plan to the contrary, no change submitted on an
election form shall be accepted by the Company if the change accelerates the
time over which distributions shall be made to the Participant (except as other
permitted under Code section 409A). The Company shall deny any change made to an
election if the Company determines that the change violates the requirement
under Code section 409A.

 

 
17

--------------------------------------------------------------------------------

 

 

Media General, Inc.

Supplemental 401(k) Plan

Amended and Restated as of January 1, 2014

 

 

Notwithstanding the preceding, the Company, in its discretion, may accelerate
distributions under the Plan in accordance with each of the payment events
contained in Treasury Regulation section 1.409A-3(j)(4)(ii) through (xiv).

 

8.07         Special Election

 

A Participant may elect, prior to December 31, 2008, to have his Account paid in
the time

and form described in Plan sections 8.01(a) and (b). Such election shall not
apply to amounts otherwise payable in the year the election is made nor cause
amounts to be paid in the year the election is made that would not otherwise be
payable in that year. Subsequent changes to the time or form of payment of such
cash amount shall be made only in accordance with Code Section 409A.

 

 

 
18

--------------------------------------------------------------------------------

 

 

Media General, Inc.

Supplemental 401(k) Plan

Amended and Restated as of January 1, 2014

 

 

ARTICLE IX


AMENDMENT AND TERMINATION

 

9.01         Amendment

 

The Company reserves the right to amend, modify or terminate the Plan, in whole
or in part, at any time or for any reason. Any such amendment, modification or
termination of the Plan shall be made by a resolution adopted by the Board of
Directors, provided, however, that any such amendment applicable to a
Participant’s Account must satisfy Treasury Regulation section
1.409A-3(j)(4)(ix). Neither the termination of the Plan nor any amendment to the
Plan, however, shall retroactively reduce any benefit payable to the Participant
or Beneficiary (to the extent that such benefit was accrued and vested prior to
the amendment, modification or termination).

 

9.02         Liability Upon Termination of the Plan

 

Upon completion of account distributions to all Participants (by the Company or
any Trustee), the Plan will terminate, the Company and the Administrator will be
relieved from all liability under the Plan, and no Participant or other person
will have any further claims rights or other rights thereunder.

 

 

 

 
19

--------------------------------------------------------------------------------

 

 

Media General, Inc.

Supplemental 401(k) Plan

Amended and Restated as of January 1, 2014

 

 

ARTICLE X


MISCELLANEOUS

 

10.01       Governing Law

 

This Plan shall be construed in accordance with applicable federal law and, to
the extent otherwise applicable, the laws of the Commonwealth of Virginia.

 

10.02       Notices and Elections

 

All notices required to be given in writing and all elections required to be
made in writing under any provision of the Plan shall be invalid unless made on
such forms as may be provided or approved by the Administrator and, in the case
of a notice or election by a Participant or Beneficiary, unless executed by the
Participant or Beneficiary giving such notice or making such election. Notices
and elections shall be deemed given or made when received by any member of the
committee that serves as Administrator.

 

10.03       Binding Effect

 

The Plan shall be binding upon and inure to the benefit of the Company, its
successors and assigns, and the Participant and his heirs, executors,
administrators and legal representatives.

 

10.04       Severability

 

If any provision of the Plan should for any reason be declared invalid or
unenforceable by a court of competent jurisdiction, the remaining provisions
shall nevertheless remain in full force and effect.

 

10.05       Gender and Number

 

In the construction of the Plan, the masculine shall include the feminine or
neuter and the singular shall include the plural and vice-versa in all cases
where such meanings would be appropriate.

 

10.06       Titles and Captions

 

Titles and captions and headings herein have been inserted for convenience of
reference only and are to be ignored in any construction of the provisions
hereof.

 

10.07       Omnibus Provisions

 

(a)     Any benefit, payment or other right provided by the Plan shall be
provided or made in a manner, and at such time, in such form and subject to such
election procedures (if any), as complies with the applicable requirements of
Code section 409A to avoid a plan failure described in Code section 409A(a)(1),
including without limitation, deferring payment until the occurrence of a
specified payment event described in Code section 409A(a)(2). Notwithstanding
any other provision hereof or document pertaining hereto, the Plan shall be so
construed and interpreted to meet the applicable requirements of Code section
409A to avoid a plan failure described in Code section 409A(a)(1).

 

 
20

--------------------------------------------------------------------------------

 

 

Media General, Inc.

Supplemental 401(k) Plan

Amended and Restated as of January 1, 2014

 

 

(b)     It is specifically intended that all elections, consents and
modifications thereto under the Plan will comply with the requirements of Code
section 409A (including any transition or grandfather rules thereunder). The
Company is authorized to adopt rules or regulations deemed necessary or
appropriate in connection therewith to anticipate and/or comply the requirements
of Code section 409A (including any transition or grandfather rules thereunder
and to declare any election, consent or modification thereto void if
non-compliant with Code section 409A.

 

 

 

 

 

21

 

 